Status of Claims
As per the submission to the Office filed on 06/16/2022, the following represents the changes from the previous claims: Claim 1 was amended. Claims 1, 3-10, 13, and 14 are presented for examination.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1 and 3, 4, 6, 8, 10, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson (US 4,328,767) in view of Spence (US 3,195,202).  
a. Regarding claim 1, Peterson teaches a dog collar-leash combination with a collar 10 [collar 10 is made of double thickness nylon, col. 2 lines 19-20] and with a leash 16 [nylon ribbon leash 16, col. 2 lines 25-56] provided in housing 30 [Retractor mechanism 50 is carried by a case 30, col. 2 line 59] with rolling and unrolling mechanism 15 having a spring restoring force wherein the leash in housing can be unwound against the spring restoring force [The leash is retracted by a ribbon type steel coil spring 70, col. 3 lines 40-41] an outer end of the leash has a grip 20 [The free end of the leash terminates in a hand loop 19 which is connected to a handle 20, col. 2 lines30-32], housing 30 for the leash is provided at a first end 12 of the collar [Mounted on collar 10 adjacent the opposite end of buckle 11 is a retractor mechanism 15 for a nylon ribbon leash 16, col. 2 lines 24-26] , the dog collar is adapted to being opened by separating the first and second ends of the collar [One end of the collar is secured to a conventional buckle 11 through which the free end 12 of the collar extends, col. 2 lines 19-2] and the spring restoring force of the rolling and unrolling mechanism is adapted to pull the grip against a loop through which the leash is fed [Handle 20 is larger than the opening in guide ring 18 whereby this guide ring provides a stop for the handle when the leash is released and retracted by re tractor mechanism 15 as shown in solid line in FIG. 2., col. 2 lines 32-35].
Peterson does not specifically teach the first and second ends of the collar have mutual support elements, the collar is adapted to being opened by separating the first and second ends of the collar against the spring restoring force of the rolling and unrolling mechanism, and the spring restoring force of the rolling and unrolling mechanism is adapted to pull the second end of the collar until the support elements of the first and second ends of the collar abut against each other closing the collar. Spence teaches first and second ends of collar 11 have mutual support elements [a buckle comprises a housing 10 attached to one end of a bracelet 15, and a slide member 12 attached to its other end. A latch 3 is provided in the housing for engaging the slide member when the latter is inserted into the housing, col. 1 lines 43-47], collar 11 is adapted to being opened by separating the first and second ends of the collar against the spring restoring force of rolling and unrolling mechanism 14 [As the slide member is withdrawn, the strand 15 unwinds from the drum against the force of the spiral spring 26, col. 2 lines 61-63] and the spring restoring force of the rolling and unrolling mechanism is adapted to pull the second end of the collar until the support elements of the first and second ends of the collar abut against each other closing the collar [the strand extends through an aperture in the latch and is adapted to bias the latch transversely of the strand into latching engagement with the slide member, col. 1 lines 20-23; strand 15 is always under tension, and consequently it assists the helical spring 35 to bias the latch into locking condition, col. 2 lines 56-58] for the purpose of providing a simple and durable fastener with a housing that can be attached to one end of a collar containing a rolling and unrolling mechanism adapted to bias support elements of first and second ends of the collar to abut against each other closing the collar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by Peterson to include first and second ends of the collar that have mutual support elements, the collar adapted to be opened by separating the first and second ends of the collar against the spring restoring force of the rolling and unrolling mechanism, and the spring restoring force of the rolling and unrolling mechanism adapted to pull the second end of the collar until the support elements of the first and second ends of the collar abut against each other closing the collar as taught by Spence because doing so would have provided a simple and durable fastener with a housing that can be attached to one end of a collar containing a rolling and unrolling mechanism adapted to bias support elements of first and second ends of the collar to abut against each other closing the collar. 
b. Regarding claim 3, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1, wherein collar 10 [collar 10 is made of double thickness nylon, col. 2 lines 19-20] is adjustable in its length [One end of the collar is secured to a conventional buckle 11 through which the free end 12 of the collar extends, col. 2 lines 19-2].
c. Regarding claim 4, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1 having the spring force for rolling up the leash [The leash is retracted by a ribbon type steel coil spring 70, col. 3 lines 40-41]. Peterson in view of Spence does not specifically teach the spring force is adjustable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by Peterson in view of Spence to include a spring force that is adjustable because doing so would have provided for adjusting the spring force as needed to suit different conditions and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
d. Regarding claim 6, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1 wherein the first and second ends of collar 10 [collar 10 is made of double thickness nylon, col. 2 lines 19-20] have a coupling element 11 for connecting the two ends [One end of the collar is secured to a conventional buckle 11 through which the free end 12 of the collar extends, col. 2 lines 19-2].
e. Regarding claim 8, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1 wherein wherein rolling and unrolling mechanism 15 in housing 30 [Retractor mechanism 50 is carried by a case 30, col. 2 line 59] has a helical retracting spring 70 [The leash is retracted by a ribbon type steel coil spring 70, col. 3 lines 40-41] and a rotatable associated cartridge 50 for the retractable leash [the retractor mechanism 15 contains a plastic reel 50 for the leash 16, col. 3 lines 25-26].
f. Regarding claim 10, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1 wherein the collar 10 is made of a flat ribbon textile fabric [collar 10 is made of double thickness nylon, col. 2 lines 19-20].
g. Regarding claim 14, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1 wherein collar 10 is made of a nylon flat ribbon textile fabric [collar 10 is made of double thickness nylon, col. 2 lines 19-20].

4. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson (US 4,328,767) in view of Spence (US 3,195,202) as applied to claim 1 above, and further in view of Harris, II (US 9,844,208). 
a. Regarding claim 5, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1 having the rolling and unrolling mechanism 50 [Retractor mechanism 50 is carried by a case 30, col. 2 line 59]. Peterson in view of Spence does not specifically teach the rolling and unrolling mechanism has a locking mechanism with which the leash can be locked in any particular length. Harris teaches rolling and unrolling mechanism 228 has a locking mechanism 238 with which the leash can be locked in any particular length [sliding the latch member to the open position to unwind the leash strap, cord or tether a desired distance, at which point the user can slide the latch member to the closed position to lock the leash strap, cord or tether in the desired length, col. 12 lines 6-10] for the purpose of providing the rolling and unrolling mechanism with a locking mechanism to unwind the leash a desired distance and lock the leash in the desired length.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by Peterson in view of Spence to include a rolling and unrolling mechanism that has a locking mechanism with which the leash can be locked in any particular length as taught by Harris because doing so would have provided the rolling and unrolling mechanism with a locking mechanism to unwind the leash a desired distance and lock the leash in the desired length. 

5. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson (US 4,328,767) in view of Spence (US 3,195,202) as applied to claim 1 above, and further in view of Bongiovanni (US 3,817,218).
a. Regarding claim 7, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 6 having coupling element 11 [One end of the collar is secured to a conventional buckle 11 through which the free end 12 of the collar extends, col. 2 lines 19-2]. Peterson in view of Spence does not specifically teach the coupling element consists of a snap hook at the first end and loop at the second end of the collar. Bongiovanni teaches snap hook 10 at the first end and loop 13 at the second end of collar 1 for the purpose of providing for demountably coupling the ends of a collar with a snap hook and loop that slides along the collar surface more smoothly in response to strain imposed upon the leash and collar by the pull of the dog.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by Peterson in view of Spence to include a snap hook at the first end and loop at the second end of the collar as taught by Bongiovanni because doing so would have provided for demountably coupling the ends of a collar with a snap hook and loop that slides along the collar surface more smoothly in response to strain imposed upon the leash and collar by the pull of the dog.

6. 	Claims 9 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson (US 4,328,767) in view of Spence (US 3,195,202) as applied to claim 1 above, and further in view of Hurwitz (US Patent Publication 2006/0021585).
a. Regarding claim 9, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1 having leash 16 [nylon ribbon leash 16, col. 2 lines 25-56]. Peterson in view of Spence does not specifically teach the leash is made of a braided core/cladding rope. Hurwitz teaches leash 10 is made of a braided core/cladding rope [a central cylindrical braided rope core operable to sustain substantial tensile forces developed by pet leash loads, claim 1; wherein said central cylindrical braided rope core comprises braided nylon fibers, claim 2] for the purpose of providing a leash with a flexible central cylindrical core rope of braided nylon or polypropylene fibers having a robust construction capable of sustaining tensile and torsion forces attending substantial leash loads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by Peterson in view of Spence to include the leash made of a braided core/cladding rope as taught by Hurwitz because doing so would have provided a leash with a flexible central cylindrical core rope of braided nylon or polypropylene fibers having a robust construction capable of sustaining tensile and torsion forces attending substantial leash loads.
b. Regarding claim 13, Peterson in view of Spence teaches (references to Peterson) the dog collar-leash combination according to claim 1 having leash 16 [nylon ribbon leash 16, col. 2 lines 25-56]. Peterson in view of Spence does not specifically teach the the leash is made of a braided core/cladding nylon rope. Hurwitz teaches leash 10 is made of a braided core/cladding nylon rope [a central cylindrical braided rope core operable to sustain substantial tensile forces developed by pet leash loads, claim 1; wherein said central cylindrical braided rope core comprises braided nylon fibers, claim 2] for the purpose of providing a leash with a flexible central cylindrical core rope of braided nylon or polypropylene fibers having a robust construction capable of sustaining tensile and torsion forces attending substantial leash loads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by Peterson in view of Spence to include the leash made of a braided core/cladding nylon rope as taught by Hurwitz because doing so would have provided a leash with a flexible central cylindrical core rope of braided nylon or polypropylene fibers having a robust construction capable of sustaining tensile and torsion forces attending substantial leash loads.

Response to Arguments
7.	Applicant’s arguments from the response filed on 06/16/2022, see pages 5-13, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Peterson (US 4,328,767) and Spence (US 3,195,202).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643